Exhibit 11.1 ESTERLINE TECHNOLOGIES CORPORATION (In thousands, except per share amounts) Eleven Months Twelve Months Ended Ended (Unaudited) (Recast) Computation of Earnings Per Share - Basic Net Earnings from Continuing Operations Attributable to Esterline, Net of Tax $ Earnings (Loss) from Dis- continued Operations Attrib- utable to Esterline, Net of Tax ) Net Earnings Attributable to Esterline $ Weighted Average Number of Shares Outstanding Earnings (Loss) Per Share Attributable to Esterline - Basic: Continuing Operations $ Discontinued Operations ) Earnings (Loss) Per Share - Basic $ Computation of Earnings Per Share - Diluted Net Earnings from Continuing Operations Attributable to Esterline, Net of Tax $ Earnings (Loss) from Dis- continued Operations Attrib- utable to Esterline, Net of Tax ) Net Earnings Attributable to Esterline $ Weighted Average Number of Shares Outstanding Net Shares Assumed to be Issued for Stock Options and RSUs Weighted Average Number of Shares and Equivalent Shares Outstanding - Diluted Earnings (Loss) Per Share Attributable to Esterline - Diluted: Continuing Operations $ Discontinued Operations ) Earnings (Loss) Per Share - Diluted $ $
